DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim limitations “a prediction image generation apparatus…; an inter prediction parameter decoder…; a prediction image generation unit…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use non-structural generic placeholders coupled with functional language “for generating…; configured to decode…; configured to generate…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Specification does not support individual structure for each functionality claimed element.  Specification describes in paragraphs 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Drawings
5.	The drawings are objected to because the writings in Figs. 14-18 and 21-23 are not clear and difficult to read for the purpose of examination.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bross et al. “Versatile Video Coding (Draft 3)” hereinafter “Bross”.
As per claim 1, Bross discloses a prediction image generation apparatus for generating a prediction image (see 8.3.6.1), the prediction image generation apparatus comprising: 
an inter prediction parameter decoder configured to decode an inter prediction flag (i.e. inter_pred_idc; see 8.3.4.1 and 8.3.6.1) indicating any one of an LO list prediction, an L1 list prediction, and a bi-prediction and an index related to first weighted prediction (page 36, inter_pred_idc; page 37, gbi_idx; see also the table in page 65); and 
a prediction image generation unit configured to generate the prediction image by using an index value related to the first weighted prediction (i.e. gbiIdx; see 8.3.6.1), wherein 
the inter prediction parameter decoder derives a first prediction list utilization flag and a second prediction list utilization flag by using the inter prediction flag (predFlagL0 
the prediction image generation unit 
generates the prediction image by using bi-directional optical flow sample prediction process in a case that (i) the first prediction list utilization flag and the second prediction list utilization flag each have a value of one, (ii) the index related to the first weighted prediction has a value of zero (8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is 0, bdofFlag is TRUE, and the BDOF processing of 8.3.6.4 is performed), and (iii) a value of a flag related to a second weighted prediction, which indicates whether performing a weighted prediction, has a first value (sps_gbi_enabled_flag, which specifies whether bi-prediction with CU weights can be used for inter prediction, as taught is pages 37 and 50), and 
generates the prediction image by using generalized bi-prediction in a case that (i) the first prediction list utilization flag and the second prediction list utilization flag each have a value of one and (ii) the index related to the first weighted prediction does not have a value of zero (8.3.6.1, when predFlagL0 and predFlagL1 are 1 and GbiIdx is not 0, bdofFlag is FALSE, and the GBI processing of 8.3.6.5 is performed).
As per claim 2, Bross discloses the prediction image generation apparatus according to claim 1, wherein the bi-directional optical flow sample prediction process is processing for generating the prediction image by using a refinement value derived using a gradient image and two interpolation images (see 8.3.6.1, pages 148-149 and 8.3.6.4 pages 156-157).  
claim 3, Bross discloses the prediction image generation apparatus according to claim 1, wherein the generalized bi-prediction is a prediction method for generating the prediction image by multiplying a first interpolation image and a second interpolation image by a first weight coefficient identified in a table by using the index related to the first weighted prediction and a second weight coefficient derived by using the first weight coefficient (see formula 8-716 in 8.3.6.5, pages 157-158, wherein w0=8-w1).  
As per claim 4, Bross discloses the prediction image generation apparatus according to claim 3, wherein the second weight coefficient is a value obtained by subtracting the first weight coefficient from 8 (page 158, w0=8-w1).  
As per claim 6, Bross discloses a video coding apparatus comprising the prediction image generation apparatus according to claim 1, wherein a residual between the prediction image and a coding target image is coded (the residual signal of coding units coded in inter prediction mode as taught in page 165).
As per claim 7, arguments analogous to those applied for claim 1 are applicable for claim 7.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bross et al. “Versatile Video Coding (Draft 3)” in view of Galpin et al. (US 2021/0377553) hereinafter “Galpin”.
As per claim 5, Bross discloses a video decoding apparatus comprising the prediction image generation apparatus according to claim 1; however, Bross does not explicitly disclose wherein a coding target image is reconstructed by adding or subtracting a residual image to or from the prediction image. 
In the same field of endeavor, Galpin discloses wherein a coding target image is reconstructed by adding or subtracting a residual image to or from the prediction image (paragraph 0055; figs. 1-2). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Bross by combining the decoded prediction residuals and the prediction image or block in order to reconstruct an image block (Galpin; paragraph 0055).  

(US 2021/0211710; US 2021/0144388; US 2020/0382795; JP 2020096329 A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482a+